 1   TORRES| TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     LLAIRS FLORES-LOPEZ
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                      ) Case No.: 1:19-cr-00158 LJO-SKO
10   UNITED STATES OF AMERICA,                        )
                                                      )
11                   Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
                                                      ) OF APPEARANCE
12           vs.                                      )
                                                      )
13   LLAIRS FLORES-LOPEZ,                             )
                                                      )
14                   Defendant                        )
15   Defendant, LLAIRS FLORES-LOPEZ, hereby waives his appearance in person in open court
16   upon the status conference set for Monday, March 2, 2020 of the above entitled court.
17   Defendant hereby requests the court to proceed in his absence and agrees that his interest will be
18   deemed represented at said hearing by the presence of his attorney, DAVID A. TORRES.
19   Defendant further agrees to be present in person in court at all future hearing dates set by the
20   court including the dates for jury trial.
21

22   Date: February 27, 2020                                       /s/ Llairs Flores-Lopez_________
23
                                                                   LLAIRS FLORES-LOPEZ

24

25
     Date: February 27, 2020                                       /s/David A. Torres___________
                                                                   DAVID A. TORRES,
                                                                   Attorney for Defendant



                                         Summary of Pleading - 1
 1                                             ORDER

 2            Good cause appearing,

 3            IT IS HEREBY ORDERED that defendant Llairs Flores-Lopez is hereby excused from

 4   appearing at this court hearing scheduled for Monday, March 2, 2020.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     February 27, 2020                              /s/   Sheila K. Oberto     .
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      Summary of Pleading - 2
